GLICKSTEIN, Judge.
In 1997, appellant filed a motion in the trial court to mitigate his sentence. Although he referred to rule 3.800(b), Florida Rule of Criminal Procedure 3.800, said paragraph is now (c). Amendments to Florida Rule of Appellate Procedure 9.020(g) & Florida Rule of Criminal Procedure 3.800, 675 So.2d 1374 (Fla.1996). The change became effective July 1, 1996.
*845In Johnson v. State, 543 So.2d 1289 (Fla. 4th DCA 1989), we reaffirmed our earlier position in Adams v. State, 487 So.2d 1209 (Fla. 4th DCA 1986), that orders denying motions to mitigate, such as that made here, were not appealable. Our companion courts agree. See Lee v. State, 662 So.2d 731 (Fla. 2d DCA 1995); Bourjolly v. State, 623 So.2d 870 (Fla. 3d DCA 1993); Daniels v. State, 568 So.2d 63 (Fla. 1st DCA 1990).
Accordingly, we sua sponte dismiss the appeal.
KLEIN and PARIENTE, JJ., concur.